Case 5:20-cv-02399-JWH-KK Document 1 Filed 11/17/20 Page 1 of 7 Page ID #:1




  1   P. Kristofer Strojnik, SBN 242728
      Law Offices of Peter Strojnik
  2   pstrojnik@strojniklaw.com
  3   Esplanade Center III, Suite 700
      2415 East Camelback Road
  4   Phoenix, Arizona 85016
  5   602.510.9409 (tel.)

  6   Attorneys for Plaintiff
  7                              UNITED STATES DISTRICT COURT
  8
                               CENTRAL DISTRICT OF CALIFORNIA
  9
      THERESA BROOKE, a married woman
10
      dealing with her sole and separate claim,      Case No:
11
                              Plaintiff,             VERIFIED COMPLAINT
12
13    vs.                                            (JURY TRIAL DEMANDED)

14    STARWOOD HOTELS & RESORTS
      MANAGEMENT COMPANY LLC, a
15
      Delaware limited liability company dba
16    The Westin Mission Hills Gold Resort &
      Spa,
17
18                            Defendant.

19           Plaintiff Theresa Marie Brooke alleges:
20                                            PARTIES
21           1.      Plaintiff Theresa Brooke is a married woman. Plaintiff is legally disabled,
22    and is therefore a member of a protected class under the ADA, 42 U.S.C. § 12102(2),
23    the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the
24    California Unruh Civil Rights Act. Plaintiff ambulates with the aid of a wheelchair due
25    to the loss of a leg.
26           2.      Defendant, Starwood Hotels & Resorts Management Company LLC,
27    owns and/or operates and does business as the hotel The Westin Mission Hills Gold
28    Resort & Spa located at 71333 Dinah Shore Drive in Rancho Mirage, California.
Case 5:20-cv-02399-JWH-KK Document 1 Filed 11/17/20 Page 2 of 7 Page ID #:2




  1   Defendant’s hotel is a public accommodation pursuant to 42 U.S.C. § 12181(7)(A),
  2   which offers public lodging services. On information and belief, Defendant’s hotel was
  3   renovated after March 15, 2012.
  4                               SUMMARY OF ALLEGATIONS
  5          3.     Plaintiff Theresa Brooke brings this action against Defendant, alleging
  6   violations of Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et
  7   seq., (the “ADA”) and its implementing regulations and the California Unruh Civil
  8   Rights Act (“Unruh”), California Civil Code §§51, 52. Specifically, Plaintiff brings this
  9   action because Defendant’s hotel does not comply with Section 503 of the 2010
10    Standards of Accessible Design; Defendant does not have an access aisle at the hotel
11    passenger loading zone that is compliant with Section 503.
12                                          JURISDICTION
13           4.     Jurisdiction in this Court is proper pursuant to 28 U.S.C. §§ 1331 and 42
14    U.S.C. § 12188.
15           5.     The Court has supplemental jurisdiction over the state law claim. 28
16    U.S.C. § 1367. See also Johnson v. Mariani, No. 17-01628-BLF (N.D. Cal. Jul. 10,
17    2017); Johnson v. United Rentals Nw., Inc., No. 11-00204, 2011 WL 2746110, at *4.
18           6.     Plaintiff’s claims asserted herein arose in this judicial district and
19    Defendant does substantial business in this judicial district.
20           7.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b) and (c)
21    in that this is the judicial district in which a substantial part of the acts and omissions
22    giving rise to the claims occurred.
23                                          ALLEGATIONS
24           8.     Plaintiff formerly worked in the hospitality industry and her husband
25    works in the travel industry. She and her husband are avid travelers to California for
26    purposes of leisure travel, court-related hearings, conferences and inspections, and to
27    “test” whether various hotels across the Country comply with disability access laws.
28


                                                 2
Case 5:20-cv-02399-JWH-KK Document 1 Filed 11/17/20 Page 3 of 7 Page ID #:3




  1   She has been to California countless times over the past few years for purposes of
  2   checking ADA compliance, leisure travel, and court-related conferences.
  3             9.    Plaintiff and her husband traveled to the Desert Cities in in mid-October
  4   and mid-November 2020 for purposes of leisure travel and to test accessibility at local
  5   hotels.
  6             10.   During this trip, Plaintiff personally visited Defendant’s hotel and stopped
  7   at Defendant’s passenger loading zone directly in front of the lobby. Defendant’s hotel
  8   has a passenger loading zone where persons and luggage is picked up and dropped off.
  9   The passenger loading zone is the area directly in front of the lobby that persons
10    generally park for a short period while checking in or loading luggage.
11              11.   Plaintiff could not access Defendant’s lobby because the passenger
12    loading zone did not have an access aisle that complies with Section 503 of the
13    Standards. An access aisle is necessary to mark where other cars should not drive and
14    park, thereby creating a clear path to the lobby from the passenger loading zone for a
15    person in a wheelchair and providing a safe space for persons in a wheelchair without a
16    threat of vehicles running into her. An access aisle is similar to a bike lane for bikers,
17    except an access aisle is for persons in a wheelchair.
18              12.   An illustration of a correct access aisle (the striped portion of the
19    illustration below) and compliant cut-out are provided below, which was not provided
20    by Defendant:
21
22
23
24
25
26
27
28


                                                  3
Case 5:20-cv-02399-JWH-KK Document 1 Filed 11/17/20 Page 4 of 7 Page ID #:4




  1
  2
  3
  4
  5
  6
  7
  8
  9
10
             13.    Deterred at the lack of equality and inability to even access the lobby
11
      from the passenger loading zone, Plaintiff could not even enter the lobby.
12
             14.    Plaintiff is deterred from visiting Defendant’s hotel in the future until and
13
      unless Defendant remedies the barrier referenced above. Plaintiff intends on visiting the
14
      Desert Cities again in December and February for leisure and further ADA testing and
15
      will visit Defendant’s hotel if it remediates the barrier at issue. If remediation occurs,
16
      Plaintiff can then gain equal access as able-bodied consumers.
17
             15.    It is readily achievable to modify the hotel to provide an access aisle.
18
      Provision of an access aisle is extremely inexpensive.
19
             16.    Without injunctive relief, Plaintiff and others will continue to be unable to
20
      independently use Defendant’s hotel in violation of her rights under the ADA.
21
             17.    Other potential violations and barriers to entry at Defendant’s hotel may
22
      be discovered during this litigation. It is Plaintiff’s intention to cure all ADA violations
23
      at this hotel in one lawsuit as opposed to doing so in piecemeal litigation, and so she
24
      will amend this Complaint pursuant to Doran if additional ADA violations are
25
      discovered during the case.
26
                                    FIRST CAUSE OF ACTION
27
         18. Plaintiff incorporates all allegations heretofore set forth.
28


                                                 4
Case 5:20-cv-02399-JWH-KK Document 1 Filed 11/17/20 Page 5 of 7 Page ID #:5




  1          19.    Defendant has discriminated against Plaintiff and others in that it has
  2   failed to make its public lodging services fully accessible to, and independently usable
  3   by, individuals who are disabled in violation of 42 U.S.C. § 12182(a) and §
  4   121282(b)(2)(iv) and the 2010 Standards, as described above.
  5          20.    Defendant has discriminated against Plaintiff in that it has failed to
  6   remove architectural barriers to make its lodging services fully accessible to, and
  7   independently usable by individuals who are disabled in violation of 42 U.S.C.
  8   §12182(b)(A)(iv) and the 2010 Standards, as described above. Compliance with the
  9   2010 Standards would neither fundamentally alter the nature of Defendant’s lodging
10    services nor result in an undue burden to Defendant.
11           21.    In violation of the 2010 Standards, Defendant’s hotel passenger loading
12    zone does not have a disability access aisle as required by Section 503 of the Standards.
13           22.    Compliance with 42 U.S.C. § 12182(b)(2)(A)(iv) and the 2010 Standards,
14    as described above, is readily achievable by the Defendant. Id. Readily achievable
15    means that providing access is easily accomplishable without significant difficulty or
16    expense.
17           23.    Defendant’s conduct is ongoing, and, given that Defendant has never fully
18    complied with the ADA’s requirements that public accommodations make lodging
19    services fully accessible to, and independently usable by, disabled individuals, Plaintiff
20    invokes her statutory right to declaratory and injunctive relief, as well as costs and
21    attorneys’ fees.
22           24.    Without the requested injunctive relief, specifically including the request
23    that the Court retain jurisdiction of this matter for a period to be determined after the
24    Defendant certifies that it is fully in compliance with the mandatory requirements of the
25    ADA that are discussed above, Defendant’s non-compliance with the ADA’s
26    requirements that its passenger loading zone be fully accessible to, and independently
27    useable by, disabled people is likely to recur.
28           WHEREFORE, Plaintiff demands judgment against Defendant as follows:


                                                5
Case 5:20-cv-02399-JWH-KK Document 1 Filed 11/17/20 Page 6 of 7 Page ID #:6




  1                a. A Declaratory Judgment that at the commencement of this action
  2                   Defendant was in violation of the specific requirements of Title III of the
  3                   ADA described above, and the relevant implementing regulations of the
  4                   ADA, in that Defendant took no action that was reasonably calculated to
  5                   ensure that all of its passenger loading zone is fully accessible to, and
  6                   independently usable by, disabled individuals;
  7                b. Permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §
  8                   36.504(a) which directs Defendant to take all steps necessary to bring its
  9                   passenger loading zone into full compliance with the requirements set
10                    forth in the ADA;
11                 c. Payment of costs and attorney’s fees;
12                 d. The provision of whatever other relief the Court deems just, equitable and
13                    appropriate.
14                                   SECOND CAUSE OF ACTION
15           25.      Plaintiff realleges all allegations heretofore set forth.
16           26.      Defendant has violated the Unruh by denying Plaintiff equal access to its
17    public accommodation on the basis of her disability as outlined above.
18           27.      Unruh provides for declaratory and monetary relief to “aggrieved
19    persons” who suffer from discrimination on the basis of their disability.
20           28.      Plaintiff has been damaged by the Defendant’s non-compliance with
21    Unruh.
22           29.      Pursuant to Cal Civ. Code §52, Plaintiff is further entitled to such other
23    relief as the Court considers appropriate, including monetary damages in an amount of
24    $4,000.00, and not more.
25           30.      Pursuant to Unruh, Plaintiff is entitled to attorney’s fees and costs in an
26    amount to be proven at trial.
27           WHEREFORE, Plaintiff demands judgment against Defendant as follows:
28


                                                   6
Case 5:20-cv-02399-JWH-KK Document 1 Filed 11/17/20 Page 7 of 7 Page ID #:7




  1             a. A Declaratory Judgment that at the commencement of this action
  2                 Defendant was in violation of the specific requirements of Unruh; and
  3             b. Permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §
  4                 36.504(a) which directs Defendant to take all steps necessary to bring its
  5                 passenger loading zone into full compliance with the requirements set
  6                 forth in the ADA;
  7             c. Payment of costs and attorney’s fees;
  8             d. For damages in the amount of $4,000.00, the statutory minimum, and not
  9                 more; and
10              e. The provision of whatever other relief the Court deems just, equitable and
11                  appropriate.
12                                 DEMAND FOR JURY TRIAL
13           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby
14    demands a jury trial on issues triable by a jury.
15
16           RESPECTFULLY SUBMITTED this 17th day of November, 2020.
17                                               /s/ P. Kristofer Strojnik
18                                               P. Kristofer Strojnik (242728)
                                                 Attorneys for Plaintiff
19
20                                         VERIFICATION

21           I declare under penalty of perjury that the foregoing is true and correct.
22                         DATED this 17th day of November, 2020.
23
24
25
26
27
             Theresa Marie Brooke
28


                                                7
